Exhibit 10.2

RESIDUAL ROYALTY AGREEMENT

This RESIDUAL ROYALTY AGREEMENT (this “Agreement”) dated as of March 5, 2018 is
between Veru Inc., a Wisconsin corporation (the “Company”), and SWK Funding LLC,
a Delaware limited liability company (“SWK”).

W I T N E S S E T H:

WHEREAS, the Company, SWK and certain other financial institutions have entered
into that certain Credit Agreement (as amended from time to time the “Credit
Agreement”), dated as of the date hereof; capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement;

WHEREAS, as a condition to SWK’s agreement to enter into the Credit Agreement
and to make certain Loans thereunder, the Company and SWK have agreed to enter
into this Agreement regarding the payment of certain Revenue-Based Payments
(hereinafter defined) after SWK has received the Return Premium (hereinafter
defined); and

WHEREAS, the Company and SWK desire to memorialize the terms and conditions
regarding the payment of such Revenue-Based Payments as set forth in this
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties set forth herein and in the Credit Agreement and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINED TERMS AND RULES OF CONSTRUCTION

Section 1.1 Defined Terms. The following terms, as used herein, shall have the
following respective meanings:

“Affiliate” of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any managing member, officer or director of such Person and (c) with
respect to SWK, any entity administered or managed by SWK or an Affiliate or
investment advisor thereof which is engaged in making, purchasing, holding or
otherwise investing in commercial loans. For purposes of the definition of the
term “Affiliate”, a Person shall be deemed to be “controlled by” any other
Person if such Person possesses, directly or indirectly, power to vote ten
percent (10%) or more of the securities (on a fully diluted basis) having
ordinary voting power for the election of directors or managers or power to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise. SWK shall not be deemed to be an Affiliate of
the Company.

“Authorizations” means all licenses, consents, certificates, permits,
authorizations, approvals, franchises, registrations, qualifications and other
rights obtained by applicable Governmental Authorities and self-regulatory
authorities.



--------------------------------------------------------------------------------

“Business Day” means any day on which commercial banks are open for commercial
banking business in Dallas, Texas.

“Change of Control” means the occurrence of any of the following, unless such
action has been consented to in advance in writing by SWK in its sole
discretion:

(A) any Person acquires the direct or indirect ownership of more than fifty
percent (50%) of the issued and outstanding voting Equity Interests of the
Company in one or more related transactions;

(B) the Company shall at any time fail to own, directly or indirectly, 100% of
the Equity Interests of each of its Subsidiaries (excluding Subsidiaries that do
not own any FC2 Product, FC2 Intellectual Property or engage in the FC2
Business);

(C) any “change in/of control” or “sale” or “disposition” or “merger” or similar
event as defined in any certificate of incorporation or formation or statement
of designations or bylaws or operating agreement, as applicable, of the Company
or in any document governing indebtedness of any Loan Party (other than any Loan
Documents) in excess of $250,000, individually or in the aggregate which gives
the holder of such indebtedness the right to accelerate or otherwise require
payment of such indebtedness prior to the maturity date thereof; or

(D) the sale of all or substantially all the assets of the Company, the sale of
any material portion of the assets relating to the FC2 Product, or any merger,
consolidation or acquisition by the Company which does not result in the Company
being the sole surviving entity.

“CMS” means the Centers for Medicare and Medicaid Services of the United States
of America.

“DEA” means the Federal Drug Enforcement Administration of the United States of
America.

“Device Application” means a premarket approval application for a class III
medical device, or a product license application for any Product, as those terms
are defined in the FDA law and Regulation.

“Equity Interests” means, with respect to any Person, its equity ownership
interests, its common stock and any other capital stock or other equity
ownership units of such Person authorized from time to time, and any other
shares, options, interests, participations or other equivalents (however
designated) of or in such Person, whether voting or nonvoting, including,
without limitation, common stock, options, warrants, preferred stock, phantom
stock, membership units (common or preferred), stock appreciation rights,
membership unit appreciation rights, convertible notes or debentures, stock
purchase rights, membership unit purchase rights and all securities convertible,
exercisable or exchangeable, in whole or in part, into any one or more of the
foregoing.

 

2



--------------------------------------------------------------------------------

“FC2 Business” means the business of the Company and its Subsidiaries relative
to the FC2 Product and any related Services, including the development,
manufacturing, importing, exporting, possession, ownership, warehousing,
marketing promoting, sale, labeling, furnishing, distribution and delivery of
the FC2 Product and related Services.

“FC2 Intellectual Property” means all Intellectual Property owned or leased by
the Company and which is solely used in connection with the FC2 Product.

“FC2 Product” means that certain female condom product approved for market by
FDA as a Class III medical device in 2009 and prequalified by the United Nations
Fund for Population Activities (UNFPA) that provides dual protection against
unintended pregnancy and sexually transmitted infections (STIs), including
HIV/AIDS and the Zika virus, and its equivalent approved products elsewhere in
the world, including any improvement thereof and any replacement or any other
product to be used for the same or similar purposes.

“FDA” means the Food and Drug Administration of the United States of America.

“Fiscal Quarter” means a calendar quarter of a Fiscal Year.

“Fiscal Year” means the fiscal year of the Company, which period shall be the
twelve (12) month period ending on September 30 of each year.

“GAAP” means generally accepted accounting principles in effect in the United
States of America set forth from time to time in the opinions and pronouncements
of the Accounting Principles Board and the American Institute of Certified
Public Accountants and statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and
authority within the U.S. accounting profession), which are applicable to the
circumstances as of the date of determination.

“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement dated as of the date hereof executed by each Loan Party signatory
thereto in favor of Agent and Lenders.

“Hazardous Substances” means hazardous waste, pollutant, contaminant, toxic
substance, oil, hazardous material, chemical or other substance regulated by any
Environmental Law.

“Health Care Laws” mean all foreign, federal and state fraud and abuse laws
relating to the regulation of healthcare products, pharmaceutical products,
laboratory facilities and services, healthcare providers, healthcare
professionals, healthcare facilities, clinical research facilities or healthcare
payors, including but not limited to (i) the federal Anti-Kickback Statute (42
U.S.C. (§1320a-7b(b)), the Stark Law (42 U.S.C. §1395nn and §1395(q)), the civil
False Claims Act (31 U.S.C. §3729 et seq.), TRICARE (10 U.S.C. Section 1071 et
seq.), Section 1320a-7 and 1320a-7a of Title 42 of the United States Code and
the regulations promulgated pursuant to such statues; (ii) the Health Insurance
Portability and Accountability Act of 1996 (Pub. L. No. 104-191), as amended by
the Health Information, Technology for Economic and Clinical Health Act of 2009,
and the regulations promulgated thereunder, (iii) Medicare (Title XVIII of the
Social Security Act) and the regulations promulgated thereunder; (iv) Medicaid
(Title XIX of the Social Security Act) and the regulations promulgated
thereunder; (v) the FD&C Act and all applicable

 

3



--------------------------------------------------------------------------------

requirements, regulations and guidances issued thereunder by the FDA (including
FDA Law and Regulation); (vi) the Controlled Substances Act, as amended, and all
applicable requirements, regulations and guidances issued thereunder by the DEA;
(vii) CLIA, as amended, and all applicable requirements, regulations, and
guidance issued thereunder by the applicable Governmental Authority;
(viii) quality, safety and accreditation standards and requirements of all
applicable foreign and domestic federal, provincial or state laws or regulatory
bodies; (ix) all applicable licensure laws and regulations; (x) all applicable
professional standards regulating healthcare providers, healthcare
professionals, healthcare facilities, clinical research facilities or healthcare
payors; and (xi) any and all other applicable health care laws (whether foreign
or domestic), regulations, manual provisions, policies and administrative
guidance, including those related to the corporate practice of medicine,
fee-splitting, state anti-kickback or self-referral prohibitions, each of
clauses (i) through (xi) as may be amended from time to time.

“Intellectual Property” shall mean all present and future: trade secrets,
know-how and other proprietary information; Trademarks and Trademark Licenses
(as defined in the Guarantee and Collateral Agreement), internet domain names,
service marks, trade dress, trade names, business names, designs, logos, slogans
(and all translations, adaptations, derivations and combinations of the
foregoing) indicia and other source and/or business identifiers, and the
goodwill of the business relating thereto and all registrations or applications
for registrations which have heretofore been or may hereafter be issued thereon
throughout the world; Copyrights (including Copyrights for computer programs,
but excluding commercially available off-the-shelf software and any intellectual
property rights relating thereto) and Copyright Licenses (as defined in the
Guarantee and Collateral Agreement) and all tangible and intangible property
embodying the Copyrights, unpatented inventions (whether or not patentable);
Patents and Patent Licenses (as defined in the Guarantee and Collateral
Agreement); Mask Works (as defined in the Guarantee and Collateral Agreement);
industrial design applications and registered industrial designs; license
agreements related to any of the foregoing and income therefrom, books, records,
writings, computer tapes or disks, flow diagrams, specification sheets, computer
software, source codes, object codes, executable code, data, databases and other
physical manifestations, embodiments or incorporations of any of the foregoing;
customer lists and customer information, the right to sue for all past, present
and future infringements of any of the foregoing; all other intellectual
property; and all common law and other rights throughout the world in and to all
of the foregoing, in each case, solely used in connection with the FC2 Product.

“Material Adverse Effect” means (a) a material adverse change in, or a material
and adverse effect upon, the condition (financial or otherwise), operations,
assets, business or properties of the Company and/or its Subsidiaries involved
in the manufacturing or distribution of the FC2 Product taken as a whole, or
(b) a material impairment of the ability of the Company to perform any of its
payment obligations under this Agreement.

“Net Sales” means the gross amount billed or invoiced by the Company for
Services and for the sale of the FC2 Product and (including products and
services ancillary thereto) to independent customers, less deductions for
(a) quantity, trade, cash or other discounts, allowances, credits or rebates
(including customer rebates) actually allowed or taken, (b) amounts deducted,
repaid or credited by reason of rejections or returns of goods and government
mandated rebates, or because of chargebacks or retroactive price reductions,
(c) taxes, tariffs,

 

4



--------------------------------------------------------------------------------

duties or other governmental charges or assessments (including any sales, value
added or similar taxes other than an income tax) levied, absorbed or otherwise
imposed on or with respect to the production, sale, transportation, delivery or
use of pharmaceutical products, and (d) shipping/freight charges for the
customer invoiced by the Company as an accommodation for which the Company is
later charged and is required to pay. The FC2 Product or a Service shall be
considered sold and/or provided when billed out or invoiced. To the extent
applicable, components of Net Sales shall be determined in the ordinary course
of business in accordance with historical practice and using the accrual method
of accounting in accordance with GAAP. For the purposes of calculating Net
Sales, SWK understands and agrees that (i) Affiliates of the Company shall not
be regarded as independent customers and (ii) Net Sales shall not include the
FC2 Product distributed for product development purposes, including for use in
pre-clinical trials.

“Payment Date” means the fifteenth (15th) day of each of February, May, August
and November (or the next succeeding Business Day to the extent such 15th day is
not a Business Day).

“Permits” means, with respect to any Person any permit, approval, clearance,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other contractual obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject, including without limitation all
registrations with Governmental Authorities, in each case, limited only to any
of the same relating to the FC2 Product and/or FC2 Business.

“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

“Required Permit” means a Permit (a) required under applicable law to the FC2
Business or necessary in the manufacturing, importing, exporting, possession,
ownership, warehousing, marketing, promoting, sale, labeling, furnishing,
distribution or delivery of the FC2 Product under any laws applicable to the
business of the Company (including, without limitation, any Health Care Laws) or
any new Device Application, abbreviated drug application, or product license
application for the FC2 Product (including without limitation, at any point in
time, all licenses, approvals and permits issued by the FDA, CMS, or any other
applicable Governmental Authority necessary for the testing, manufacture,
marketing or sale of the FC2 Product by the Company or any of its Affiliates as
such activities are being conducted by the Company or its Affiliates with
respect to the FC2 Product at such time), and (b) required by any Person from
which the Company or any of its Affiliates have received an accreditation
relative to the FC2 Business.

 

5



--------------------------------------------------------------------------------

“Residual Royalty Commencement Date” means, the date on which Product Revenue
received by the Company has or will result in the payment in full of the Return
Premium pursuant to Section 2.9.1 of the Credit Agreement, notwithstanding that
the Company shall have paid the Return Premium (or balance thereof) in full to
SWK, in its capacity as Agent for the Lenders, at a later date.

“Royalties” means the amount of any and all royalties, license fees and any
other payments or income of any type recognized as revenue in accordance with
GAAP by the Company with respect to the sale of the FC2 Product or the provision
of services by independent licensees of the Company relative to the FC2 Product
and/or FC2 Business, including any such payments characterized as a share of net
profits, any up-front or lump sum payments, any milestone payments, commissions,
fees or any other similar amounts, less deductions for amounts deducted, repaid
or credited by reason of adjustments to the sales upon which royalty amounts are
based, regardless of the reason for such adjustment to such sales. For the
purposes of calculating Royalties, SWK understands and agrees that Affiliates of
the Company shall not be regarded as independent licensees.

“Services” means services relating exclusively to the FC2 Product provided by
the Company or any Affiliate of the Company to un-Affiliated Persons, including
without limitation any sales, laboratory analysis, testing, consulting,
marketing, commercialization and any other healthcare-related services.

“Subsidiaries” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding shares or other equity interests as to
have more than fifty percent (50%) of the ordinary voting power for the election
of directors or other managers of such corporation, partnership, limited
liability company or other entity. Unless the context otherwise requires, each
reference to Subsidiaries herein shall be a reference to direct and indirect
Subsidiaries of the Company.

Section 1.2 Rules of Construction. Unless the context otherwise requires, in
this Agreement:

(a) A term has the meaning assigned to it and an accounting term not otherwise
defined has the meaning assigned to it in accordance with GAAP.

(b) Words of the masculine, feminine or neuter gender shall mean and include the
correlative words of other genders, and words in the singular shall include the
plural, and vice versa.

(c) The terms “include”, “including” and similar terms shall be construed as if
followed by the phrase “without limitation”.

(d) References to an agreement or other document include references to such
agreement or document as amended, restated, reformed, supplemented or otherwise
modified in accordance with the terms hereof and thereof and include any
annexes, exhibits and schedules attached thereto.

 

6



--------------------------------------------------------------------------------

(e) References to any statute or other legislative provision shall include any
statutory or legislative modification or re-enactment thereof, or any
substitution therefor.

(f) References to any Person shall be construed to include such Person’s
successors and permitted assigns.

(g) The word “will” shall be construed to have the same meaning and effect as
the word “shall”.

(h) The words “hereof”, “herein”, “hereunder” and similar terms when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision hereof, and Article, Section and Exhibit references herein
are references to Articles and Sections of, and Exhibits to, this Agreement
unless otherwise specified.

(i) In the computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including” and each of the words
“to” and “until” means “to but excluding”.

(j) Where any payment is to be made, any funds are to be applied or any
calculation is to be made under this Agreement on a day that is not a Business
Day, unless this Agreement otherwise provides, such payment shall be made, such
funds shall be applied and such calculation shall be made on the succeeding
Business Day, and payments shall be adjusted accordingly.

ARTICLE II

RESIDUAL ROYALTY PAYMENTS

Section 2.1 Revenue-Based Payment.

(a) Commencing as of the Residual Royalty Commencement Date, the Company
promises to pay to SWK, an amount based on a percentage of the aggregate of
(without duplication) the Net Sales, Royalties and any other income or revenue
realized by the Company solely related to or arising from the FC2 Product,
calculated in accordance with GAAP (collectively, the “Product Revenue”) in each
Fiscal Quarter (or, in the case of the initial Fiscal Quarter in which the
Residual Royalty Commencement Date occurs, partial Fiscal Quarter) (the
“Revenue-Based Payment”). The Revenue-Based Payment with respect to each Fiscal
Quarter shall be payable on the Payment Date next following the end of such
Fiscal Quarter. The Revenue-Based Payment with respect to each Fiscal Quarter
shall be calculated as, five percent (5.00%) of Product Revenue during the
applicable Fiscal Quarter (or portion thereof during the first Fiscal Quarter).
For purposes of clarity, (i) Product Revenue pertaining to any Fiscal Quarter
(or portion thereof with respect to the Fiscal Quarter containing the Residual
Royalty Commencement Date) arising prior to the Residual Royalty Commencement
Date, and all payments relating thereto, shall be payable in accordance with the
terms of the Credit Agreement, and (ii) all Product Revenue pertaining to the
portion of the Fiscal Quarter containing the Residual Royalty Commencement Date
occurring after the Residual Royalty Commencement Date and all Product Revenue
pertaining to any Fiscal Quarters thereafter, and all payments relating thereto,
shall be payable in accordance with the terms of this Agreement. No dollar of
Product Revenue shall be subject to both the obligation to pay a percentage
thereof to the Agent under the Credit Agreement and the obligation to pay a
percentage thereof to SWK as a Revenue-Based Payment hereunder.

 

7



--------------------------------------------------------------------------------

(b) In the event that the Company makes any adjustment to Product Revenue after
it has been reported to SWK, and such adjustment results in an adjustment to the
Revenue-Based Payment due to SWK pursuant to this Section 2.1, the Company shall
so notify SWK and such adjustment shall be captured, reported and reconciled
with the next scheduled report and payment of Revenue-Based Payment hereunder.
Notwithstanding the foregoing, SWK and the Company shall discuss and agree on
the amount of any such adjustment prior to it being given effect with respect to
future Revenue-Based Payments.

Section 2.2 Payment Upon Change of Control. Upon a Change of Control or sale of
the FC2 Business to a third-party, non-Affiliate of the Company, the Company
shall immediately upon consummation of such transaction, pay to SWK an amount
equal to the greater of (1) $2,000,000, or (2) the product of (x) five percent
(5.00%) of the Net Sales attributable to the FC2 Product for the most
recently-completed twelve (12) months period, multiplied by (y) five (5) (as
applicable, the “Change of Control Payment”).

Section 2.3 Payments. All payments due under this Agreement shall be made by the
Company in immediately-available funds, without set-off or deduction, via wire
transfer as directed by SWK in writing. Not later than two (2) Business Days
prior to each Payment Date, SWK shall provide to the Company a quarterly
statement with the amounts payable by the Company to SWK on such Payment Date,
which shall include, for additional clarity, SWK’s calculation of the
Revenue-Based Payment for the prior Fiscal Quarter, which statement shall be
binding on the Company absent manifest error, and the Company shall be entitled
to rely on such quarterly statement in relation to its payment obligations on
such Payment Date.

Section 2.4 Taxes.

(a) Notwithstanding the accounting treatment thereof, for United States federal,
state and local tax purposes, the Company and SWK shall treat the transactions
contemplated herein as interest for United States federal, state and local tax
purposes.

(b) The parties hereto agree not to take any position that is inconsistent with
the provisions of Section 2.4(a) on any tax return or in any audit or other
administrative or judicial proceeding unless (i) the other party hereto has
consented to such actions or (ii) the party hereto that contemplates taking such
an inconsistent position has been advised by nationally recognized tax counsel
in writing that there is no “reasonable basis” (within the meaning of Treasury
Regulation Section 1.6662-3(b)(3)) for the position specified in Section 2.4(a).
If there is an inquiry by any Governmental Authority of the Company or SWK
related to this Section 2.4, the parties hereto shall cooperate with each other
in responding to such inquiry in a reasonable manner consistent with this
Section 2.4.

 

8



--------------------------------------------------------------------------------

ARTICLE III

COVENANTS

Section 3.1 Revenue-Based Payment Reconciliation. As soon as available but not
later than five (5) Business Days prior to each Payment Date, the Company shall
furnish to SWK, a report, in form reasonably acceptable to SWK, reconciling in
each geographic territory where the Company operates, the Net Sales, Royalties,
and all other revenue arising from the FC2 Product reported by the Company to
SWK during any reporting period to the Product Revenue reported by the Company
hereunder for such period and the amount of Revenue-Based Payment(s) made by the
Company in connection with such period(s).

Section 3.2 Audits. Beginning on the Residual Royalty Commencement Date, the
Company shall, upon SWK’s written request (and using an accountant designated by
SWK and reasonably satisfactory to the Company, the “Designated Auditor”),
inspect and audit the Company’s books and records, no more often than once on an
annual basis, regarding the Revenue-Based Payments or the Change of Control
Payment (together, the “Company Payments”) that are paid or payable to SWK
pursuant to the terms of this Agreement. The Company and SWK agree that each
party shall bear its own costs and expenses relating to such inspection and
audit of the Company’s books and records other than the expenses of the
Designated Auditor, which shall be borne by SWK; provided, that if the amount of
the Company Payments that should have been made to SWK is equal to or greater
than 120% of the amount of the Company Payments actually made to SWK during the
applicable audited period, then all of the expenses of the Designated Auditor
relating to such inspection or audit shall be borne and paid for by the Company
up to the maximum dollar amount of $100,000.

Section 3.3 Conduct of Business. The Company shall, and shall cause each of its
Subsidiaries, as applicable, to, (i) collect the Product Revenue in the ordinary
course of business, (ii) maintain and keep in full force and effect all material
Permits and qualifications to do business and good standing in its jurisdiction
of formation and each other jurisdiction in which the ownership or lease of
property or the nature of its business makes such Permits or qualification
necessary in order to operate the FC2 Business and in which failure to maintain
such Permits or qualification could reasonably be expected to be, have or result
in a Material Adverse Effect; (iii) remain in good standing and maintain
operations in all jurisdictions in which it is currently located, except where
the failure to remain in good standing or maintain operations would not
reasonably be expected to be, have or result in a Material Adverse Effect, and
(iv) maintain, comply with and keep in full force and effect all FC2
Intellectual Property and Permits necessary to conduct the FC2 Business, except
in each case where the failure to maintain, comply with or keep in full force
and effect could not reasonably be expected to be, have or result in a Material
Adverse Effect

Section 3.4 Compliance with Health Care Laws.

(a) Without limiting or qualifying any provision of this Agreement, the Company
will comply, and will cause each of its Subsidiaries to comply, in all material
respects with all applicable Health Care Laws relating to the operation of the
FC2 Business, except where failure to comply would not reasonably be expected to
have a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(b) The Company will, and will cause each of its Subsidiaries to:

(i) Keep in full force and effect all Authorizations required to operate the FC2
Business under applicable Health Care Laws and maintain any other qualifications
necessary to conduct, arrange for, administer, provide services in connection
with or receive payment for all applicable Services, except to the extent such
failure to keep in full force and effect or maintain would not reasonably be
expected to have a Material Adverse Effect.

(ii) Promptly furnish or cause to be furnished to SWK, with respect to matters
that could reasonably be expected to have a Material Adverse Effect, (w) copies
of all material reports of investigational/inspectional observations issued to
and received by the Company or any of its Subsidiaries, and issued by any
Governmental Authority relating to the FC2 Business, (x) copies of all material
establishment investigation/inspection reports (including, but not limited to,
FDA Form 483’s) issued to and received by the Company or any of its Subsidiaries
and issued by any Governmental Authority relative to the FC2 Product, (y) copies
of all material warnings and material untitled letters as well as other material
documents received by the Company or any of its Subsidiaries from the FDA, CMS,
DEA, or any other Governmental Authority relating to or arising out of the
conduct applicable to the FC2 Business of the Company or any of its Subsidiaries
that asserts past or ongoing lack of compliance with any Health Care Law or any
other applicable foreign, federal, state or local law or regulation of similar
import and (z) notice of any material investigation or material audit or similar
proceeding by the FDA, DEA, CMS, or any other Governmental Authority.

(iii) Promptly furnish or cause to be furnished to SWK, with respect to matters
that would reasonably be expected to have a Material Adverse Effect, copies of
all non-privileged, reports, correspondence, pleadings and other communications
relating to any matter referred to in clause (ii) above that could lead to the
loss, revocation or suspension (or threatened loss, revocation or suspension) of
any material Authorization or of any material qualification of the Company or
any Subsidiary relating to the FC2 Business; provided that any internal reports
to a Person’s compliance “hot line” which are promptly investigated and
determined to be without merit need not be reported.

(iv) Promptly furnish or cause to be furnished to SWK notice of all material
fines or penalties imposed by any Governmental Authority under any Health Care
Law against the Company or any of its Subsidiaries relative to the FC2 Business.

(v) Promptly furnish or cause to be furnished to SWK notice of all material
allegations by any Governmental Authority (or any agent thereof) of fraudulent
activities of the Company or any of its Subsidiaries in relation to the
provision of clinical research or related services relative to the FC2 Business.

Notwithstanding anything to the contrary in this Agreement, the Company or any
of its Subsidiaries shall not be required to furnish to SWK patient-related or
other information, the disclosure of which to SWK is prohibited by any
applicable law.

 

10



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

Section 4.1 Remedies Upon an Event of Default

(a) Upon the occurrence and continuation of a default by the Company, SWK may
exercise any and all rights, options and remedies provided for in this
Agreement, under any applicable laws or otherwise at law or in equity,
including, without limitation, the right to specific performance of this
Agreement.

(b) The enumeration of any rights and remedies in this Agreement is not intended
to be exhaustive, and all rights and remedies of SWK described herein are
cumulative and are not alternative to or exclusive of any other rights or
remedies which SWK otherwise may have. The partial or complete exercise of any
right or remedy shall not preclude any other further exercise of such or any
other right or remedy.

Section 4.2 Payment Default. In addition to the remedies set forth in
Section 4.1, if the Company fails to pay any Revenue-Based Payment within thirty
(30) days after the applicable Payment Date, all such unpaid amounts shall bear
interest at a rate of ten percent (10%) per annum, compounded annually (“Default
Interest”), commencing on the applicable Payment Date in which such
Revenue-Based Payment was not paid and continuing until such time as the unpaid
Revenue-Based Payment is paid. The receipt by SWK of such Default Interest shall
not be construed as a waiver by SWK of any default or any of the rights or
remedies of SWK under this Agreement.

Section 4.3 Termination of Agreement. This Agreement shall terminate upon the
first to occur of the following: (i) the receipt by SWK of the Change of Control
Payment and all other unpaid Revenue-Based Payments owed to SWK under this
Agreement for periods prior to such Change of Control, and (ii) the Company and
SWK mutually agree in writing to terminate this Agreement.

Section 4.4 Nature of Remedies. All of the obligations of the Company and rights
of SWK expressed herein shall be in addition to and not in limitation of those
provided by applicable law. No failure to exercise and no delay in exercising,
on the part of SWK, any right, remedy, power or privilege hereunder, shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.

Section 4.5 Notices. All notices hereunder shall be in writing (including via
electronic mail) and shall be sent to the applicable party at its address shown
on Annex II or at such other address as such party may, by written notice
received by the other parties, have designated as its address for such purpose.
Notices sent by electronic mail transmission shall be deemed to have been given
when sent if sent during regular business hours on a Business Day, otherwise,
such deemed delivery will be effective as of the next Business Day; notices sent
by mail shall be deemed to have been given five (5) Business Days after the date
when sent by registered or certified mail, first class postage prepaid; and
notices sent by hand delivery or overnight courier service shall be deemed to
have been given when received. The Company and SWK each hereby acknowledge that,
from time to time, SWK and the Company may deliver information and notices using
electronic mail.

 

11



--------------------------------------------------------------------------------

if to the Company, to:

Veru Inc.

4400 Biscayne Blvd. Suite 888

Miami, FL 33138

Email: pgreenberg@verupharma.com

Attn: Philip R Greenberg

With a copy (that does not constitute notice) to:

Greenberg Traurig, LLP

333 S.E. 2nd Avenue

Miami, FL 33131

Email: samekj@gtlaw.com

Attn: Joshua M. Samek, Esq.

if to SWK, to:

SWK Funding LLC

c/o SWK Holdings

14755 Preston Road, Suite 105

Dallas, Texas 75254

Attn: Winston Black

With a copy (that does not constitute notice) to:

Holland & Knight LLP

200 Crescent Court, Suite 1600

Dallas, Texas 75201

Attn: Ryan Magee

Section 4.6 Successors and Assigns. This Agreement shall be binding upon the
Company and SWK and their respective successors and assigns, and shall inure to
the benefit of the Company and SWK and the successors and assigns of SWK. No
other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement.
The Company may not assign or transfer any of its rights or obligations under
this Agreement without the prior written consent of SWK.

Section 4.7 Independent Nature of Relationship. Nothing herein contained shall
constitute the Company and SWK as a partnership, an association, a joint venture
or any other kind of entity or legal form or constitute any party the agent of
the other. No party shall hold itself out contrary to the terms of this
Section 4.7 and no party shall become liable by any representation, act or
omission of the other contrary to the provisions hereof. Neither the Company nor
SWK has any fiduciary or other special relationship with the other party hereto
or any of its Affiliates. The Company and SWK agree that SWK is not involved in
or responsible for the manufacture, marketing or sale of the FC2 Product.

 

12



--------------------------------------------------------------------------------

Section 4.8 Entire Agreement. This Agreement embodies the entire agreement and
understanding among the parties hereto and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.

Section 4.9 Governing Law. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS CODE).

Section 4.10 Forum Selection; Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT, SHALL BE
BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR IN
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK. EACH
PARTY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS
OF THE STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE. EACH PARTY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
BY REGISTERED MAIL, U.S. FIRST CLASS POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF NEW YORK. EACH PARTY HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

Section 4.11 Waiver of Jury Trial. EACH PARTY HERETO, TO THE FULLEST EXTENT
PERMITTED UNDER APPLICABLE LAW, HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT
AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN
THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH, AND AGREES THAT ANY
SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

Section 4.12 Severability. The illegality or unenforceability of any provision
of this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.

 

13



--------------------------------------------------------------------------------

Section 4.13 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
by facsimile machine or in “.pdf” format through electronic mail of any executed
signature page to this Agreement shall constitute effective delivery of such
signature page. This Agreement to the extent signed and delivered by means of a
facsimile machine or other electronic transmission (including “.pdf”), shall be
treated in all manner and respects and for all purposes as an original agreement
or amendment and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. No party hereto
shall raise the use of a facsimile machine or other electronic transmission to
deliver a signature or the fact that any signature or agreement or amendment was
transmitted or communicated through the use of a facsimile machine or other
electronic transmission as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

Section 4.14 Amendments; No Waivers. Neither this Agreement nor any term or
provision hereof may be amended, supplemented, restated, waived, changed or
modified except with the written consent of the parties hereto. No failure or
delay by either party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. No notice to or demand on either party
hereto in any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval hereunder shall, except as may otherwise be
stated in such waiver or approval, be applicable to subsequent transactions. No
waiver or approval hereunder shall require any similar or dissimilar waiver or
approval thereafter to be granted hereunder. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

Section 4.15 Captions. Captions used in this Agreement are for convenience only
and shall not affect the construction of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

VERU INC. By:  

/s/ Mitchell S. Steiner

  Name: Mitchell S. Steiner, MD., FACS   Title: CEO and President

SWK FUNDING LLC         By: SWK Holdings Corporation,         its sole Manager
        By:  

/s/ Winston Black

        Name: Winston Black         Title: Chief Executive Officer

[Signature Page to Residual Royalty Agreement]